UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT



                                       No. 15-4094
                                       ___________


                            UNITED STATES OF AMERICA

                                             v.

                             JAY GOLDSTEIN a/k/a Yaakov

                                    JAY GOLDSTEIN,
                                               Appellant

                                    ________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                            (D.N.J. No. 3-14-cr-00287-003)
                      District Judge: Honorable Freda L. Wolfson
                                  __________________


                       SUR PETITION FOR PANEL REHEARING

                                   __________________


Before: CHAGARES, RESTREPO, and ROTH, Circuit Judges

        The petition for rehearing filed by Appellant in the above-entitled case having
been submitted to the judges who participated in the decision of this court, it is hereby
O R D E R E D that the petition for panel rehearing is GRANTED. The opinion entered
July 7, 2017 and amended on July 17, 2017 is hereby VACATED as to appeal 15-4094
only.
       The Court directs that counsel provide it with supplemental letter memoranda on
the subject of cell site location information and the applicability to this case of the
Supreme Court’s decision in Carpenter v. United States, 585 U.S. ___, 138 S. Ct. 2206
(2018). The letter memoranda shall not exceed 10 pages in length and shall be filed by
September 25, 2018.
                                                            By the Court,

                                                            s/ JANE R. ROTH
                                                            Circuit Judge

Dated: August 30, 2018
CJG/cc:     Mark E. Coyne, Esq.
              Norman Gross, Esq.
              Glenn J. Moramarco, Esq.
              Aidan P. O'Connor, Esq.




                                               2